Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 1 of 15 Page ID #:601




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   210 BRANDS INCORPORATED, a             Case No. 2:20-cv-06853-JWH-ASx
           Nevada corporation,
   12
                    Plaintiff,                 ORDER ON MOTION OF
   13                                          PLAINTIFF 210 BRANDS
              v.                               INCORPORATED TO REMAND
   14                                          AND MOTION OF DEFENDANT
        CANTERBURY OF NEW ZEALAND              PENTLAND GROUP LIMITED TO
   15     LIMITED, an English corporation,     DISMISS [ECF Nos. 24 & 12]
          and
   16   PENTLAND GROUP LIMITED, an
          English corporation,
   17
                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 2 of 15 Page ID #:602




    1                                 I. INTRODUCTION
    2         Before the Court are the motion of Plaintiff 210 Brands Incorporated to
    3   remand this action to state court1 and the motion of Defendant Pentland Group
    4   Limited to dismiss the Complaint.2 For the reasons discussed in detail below,
    5   the Court DENIES the Motion to Remand and GRANTS the Motion to
    6   Dismiss on the grounds of insufficient service of process and forum non
    7   conveniens.
    8                                 II. BACKGROUND3
    9         On June 10, 2020, 210 Brands filed its Complaint in Ventura County
   10   Superior Court.4 210 Brands purported to serve Pentland on June 20, 2020, but
   11   Pentland disputes that it was properly served.5 On July 30, 2020,6 Pentland
   12   removed the action to this Court.7
   13         210 Brands alleges that it entered into a License and Distribution
   14   Agreement (the “License Agreement”) with Defendant Canterbury of New
   15   Zealand Limited.8 “Canterbury is a United Kingdom-based sports clothing
   16
   17   1
               Pl.’s Mot. to Remand (the “Motion to Remand”) [ECF No. 24].
   18   2
               Def. Pentland’s Mot. to Dismiss the Compl. (the “Motion to Dismiss”)
        [ECF No. 12].
   19   3
               The Court restates 210 Brands’ allegations but makes no determination
  20    about their veracity at this stage of the case. See, e.g., Cahill v. Liberty Mut. Ins.
        Co., 80 F.3d 336, 337–38 (9th Cir. 1996) (on motion to dismiss for failure to state
   21   a claim, “[a]ll allegations of material fact are taken as true and construed in the
        light most favorable to the nonmoving party”).
   22   4
               Compl. [ECF No. 43-1] at 1:1-6.
        5
   23          Def. Pentland’s Notice of Removal of Action from State Court to Federal
        Court Under 28 U.S.C. § 1441(b) (Diversity) (the “Notice of Removal”) [ECF
  24    No. 1].
        6
               It is not clear if removal was timely. 210 Brands contends that it effected
   25   service on Pentland on June 20, 2020. Pentland removed the action to this
        Court on July 30, 2020—more than 30 days later. See 28 U.S.C. § 1446. A
   26   defect of this type is waivable, however. Corona-Contreras v. Gruel, 857 F.3d
        1025, 1029 (9th Cir. 2017) (timing of removal waivable procedural defect).
   27   7
               Notice of Removal [ECF No. 1].
   28   8
               Compl. ¶ 1.

                                                 -2-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 3 of 15 Page ID #:603




    1   company, specializing in rugby football clothing items and accessories.”9
    2   Pentland is the parent company of Canterbury.10 According to the Complaint,
    3   Canterbury and Pentland are both English corporations having their principal
    4   places of business in London, England.11
    5         In 2011, Canterbury’s business in the United States was struggling, and
    6   210 Brands was formed “in an attempt to save the Canterbury brand in the U.S.
    7   and Canadian markets.”12 In 2012, “210 Brands entered into the License
    8   Agreement with Canterbury for the exclusive distribution rights of Canterbury
    9   products in the United States and Canada for a period of 5 years.”13 In 2017, the
   10   License Agreement was renewed, and it “ran through December 31, 2022.”14
   11         The License Agreement contains the following language under the
   12   heading “Governing Law”:
   13        “The formation, construction, validity and performance of this
   14         Agreement shall be governed in accordance with the laws of England.”15
   15        “The parties irrevocably submit to the exclusive jurisdiction of the courts
   16         of England. Such submission shall not limit the right of Canterbury to
   17         commence any proceedings arising out of this Agreement in any
   18         jurisdiction it may consider appropriate.”16
   19        “The Licensee waives any objection to the venue of any legal process on
  20          the basis that the process has been brought in an inconvenient forum.”17
   21
   22   9
              Id. ¶ 2.
        10
   23         Id. ¶ 15.
        11
              Id. ¶¶ 14 & 15.
  24    12
              Id. ¶ 19.
   25   13
              Id.
        14
   26         Id.
        15
              Id., Ex. A (License Agreement) at ¶ 34.1.
   27   16
              Id. ¶ 34.2.
   28   17
              Id. ¶ 34.3.

                                               -3-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 4 of 15 Page ID #:604




    1         According to 210 Brands, after it executed the License Agreement, “JD
    2   Sports sold the Canterbury brand to Pentland.”18 After the sale to Pentland,
    3   “210 Brands’ efforts to build the Canterbury brand were constantly
    4   interrupted” by a “revolving door” of executives at Pentland.19 210 Brands
    5   repeatedly received approval from Defendants for its business plans, and, in
    6   reliance, it made a substantial investment that it would not have made “if it had
    7   known at that time that Pentland did not intend to afford it a reasonable
    8   opportunity to earn a return on that investment.”20 210 Brands also invested
    9   resources in an opportunity to become a distributor of Mitre products, another
   10   Pentland brand.21
   11         Among other things, 210 Brands secured an agreement with Rugby
   12   Canada, which “instantly increased its business in the Canadian market by 30%
   13   year over year.”22 Subsequently, however, Pentland advised 210 Brands that it
   14   “planned to restructure and make significant changes to its business model and
   15   personnel.”23 Rather than allowing 210 Brands to control its supply chain,
   16   Pentland “insisted on taking over that aspect of the business.”24 Pentland then
   17   mismanaged 210 Brands’ orders and shipments, which led to a loss in revenue,
   18   and 210 Brands was “forced . . . to use its credit facilities with its vendors
   19   directly as it had done before to order products in an effort to climb out of the
  20    financial difficulties that were caused by Pentland.”25 Pentland subsequently
   21   used this debt “to attempt to manufacture a basis for default under the Renewed
   22
        18
   23         Compl. ¶ 21.
        19
              Id. ¶ 22.
  24    20
              Id. ¶ 26.
   25   21
              Id. ¶¶ 31-33.
        22
   26         Id. ¶ 34.
        23
              Id. ¶ 36.
   27   24
              Id. ¶ 37.
   28   25
              Id.¶ 39.

                                                 -4-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 5 of 15 Page ID #:605




    1   License Agreement.”26 In February 2019, citing 210 Brands’ debt, Pentland
    2   “halted shipments of its licensed products,”27 which led to a further
    3   deterioration in 210 Brands’ financial condition.28 Pentland then put pressure
    4   on 210 Brands to pay down its debt to its vendors, eventually terminating the
    5   Renewed License Agreement, purportedly on the basis of 210 Brands’ debt.29
    6   Within a week of sending 210 Brands a Notice of Termination of the Renewed
    7   License Agreement, Pentland received hundreds of thousands of dollars by
    8   fulfilling existing orders.30 Pentland also benefited from an order for apparel
    9   from a major clothing retailer.31
   10         In essence, 210 Brands alleges that Pentland induced it to invest in the
   11   expansion of its business, but then pretextually terminated the Renewed License
   12   Agreement unfairly to appropriate the business opportunities that 210 Brands
   13   had developed.32 210 Brands asserts claims for relief for: (1) Violation of
   14   California Franchise Investment Law; (2) Violation of California Franchise
   15   Relations Act; (3) Violation of California Unfair Practices act; (4) Violation of
   16   California Unfair Competition Law; (5) Breach of the Covenant of Good Faith
   17   and Fair Dealing; (6) Intentional Interference with Contractual and Business
   18   Relationships; (7) Promissory Estoppel; (8) Negligent Misrepresentation; and
   19   (9) Intentional Misrepresentation.33
  20          On August 6, 2020, Pentland filed the instant Motion to Dismiss.
   21   Pentland’s Motion raises several threshold issues; Pentland contends that the
   22
        26
   23         Id.
        27
              Id. ¶ 50.
  24    28
              Id. ¶ 51.
   25   29
              Id. ¶ 54-56.
        30
   26         Id. ¶¶ 57 & 58.
        31
              Id. ¶¶ 59-61.
   27   32
              See, e.g., id. ¶ 64.
   28   33
              Id. ¶¶ 68-123.

                                                -5-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 6 of 15 Page ID #:606




    1   Complaint should be dismissed for insufficient service of process and for lack of
    2   personal jurisdiction, and Pentland argues that the courts of England are a more
    3   appropriate forum under the doctrine of forum non conveniens.34 Pentland also
    4   maintains that 210 Brands fails to state a claim with respect to counts one
    5   through six, and it seeks dismissal these counts under Rule 12(b)(6) of the
    6   Federal Rules of Civil Procedure.35 On August 25, 2020, 210 Brands filed the
    7   instant Motion to Remand.36
    8         The Court conducted a hearing on November 6, 2020, on the two
    9   pending Motions. On December 15, 2020, 210 Brands filed “corrected Proofs
   10   of Service of the Complaint and Summons on” Canterbury and Pentland.37
   11                                   III. DISCUSSION
   12   A.    Motion to Remand
   13         Pentland’s Notice of Removal is based upon diversity jurisdiction.38
   14   Under 28 U.S.C. § 1332(a)(2), district courts “have original jurisdiction of all
   15   civil actions where the matter in controversy exceeds the sum or value of
   16   $75,000, exclusive of interest and costs” if the action is between “citizens of a
   17   State and citizens or subjects of a foreign state, except that the district courts
   18   shall not have original jurisdiction under this subsection of an action between
   19   citizens of a State and citizens or subjects of a foreign state who are lawfully
  20    admitted for permanent residence in the United States and are domiciled in the
   21   same State.” “[A] defendant’s notice of removal need include only a plausible
   22   allegation that the amount in controversy exceeds the jurisdictional threshold.”
   23
        34
              Motion to Dismiss 1:9-15.
  24    35
              Id. at 1:16-2:7.
   25   36
              See Motion to Remand.
        37
   26         Notice of Filing Proof of Corrected Service of Summons [ECF No. 46].
        210 Brands simultaneously withdrew its earlier filed “Proof of Service of the
   27   Complaint and Summons” on Canterbury and “corrected Proof of Service of
        the Complaint and Summons” on Pentland.
   28   38
              Notice of Removal ¶ 5.

                                                 -6-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 7 of 15 Page ID #:607




    1   Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).
    2   Evidence establishing the amount in controversy is necessary only “when the
    3   plaintiff contests, or the court questions, the defendant’s allegation.” See id.
    4         Pentland’s Notice of Removal adequately pleads diversity jurisdiction.
    5   See 28 U.S.C. § 1446. The Notice of Removal contains the following allegations,
    6   which facially support diversity of citizenship:
    7        “Plaintiff is, and was at the time of filing the Complaint, a Nevada
    8         corporation. According to the Complaint, Plaintiff’s principal place of
    9         business is in the Westlake Village, County of Ventura, and State of
   10         California.”39
   11        “Defendant [Pentland] is an English corporation with its principle [sic]
   12         place of business in London, England.”40
   13        “Further, according to the pleading, diversity exists between Plaintiff and
   14         the non-moving defendant Canterbury of New Zealand Limited as this
   15         non-moving defendant is also an English corporation with its principal
   16         place of business in London, England.”41
   17         Notably, the Complaint contains the same allegations; i.e., (1) “Plaintiff,
   18   210 BRANDS INCORPORATED, is a Nevada corporation having its principal
   19   place of business in Westlake Village, California;”42 (2) “Defendant
  20    CANTERBURY OF NEW ZEALAND LIMITED (‘Canterbury’) is an English
   21   corporation having its principal place of business in London, England;”43 and
   22
   23
  24
   25   39
              Id. ¶ 6 (citing Compl. ¶ 13).
        40
   26         Id. ¶ 7 (citing Compl. ¶ 15).
        41
              Id. ¶ 9 (citing Compl. ¶ 14).
   27   42
              Compl. ¶ 13.
   28   43
              Id. ¶ 14.

                                                -7-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 8 of 15 Page ID #:608




    1   (3) “Defendant PENTLAND GROUP LIMITED (‘Pentland’) is an English
    2   corporation having its principal place of business in London, England.”44
    3         210 Brands’ primary argument in favor of remand is that the use of the
    4   term “Limited” in the names Pentland Group Limited and Canterbury of New
    5   Zealand Limited makes them “akin to limited liability companies in the United
    6   States.”45 Thus, 210 Brands contends that the rule that “an LLC is a citizen of
    7   every state of which its owners/members are citizens” applies here. Johnson v.
    8   Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
    9   210 Brands contends that “Pentland’s [f]ailure to address the citizenship of its
   10   members warrants remanding the case back to the Superior Court for Ventura
   11   County.”46 The premise underlying the argument is incorrect because UK
   12   “limited” companies are not treated as LLCs. Pentland cites several cases that
   13   hold “UK private limited companies are treated as corporations for the
   14   purposes of diversity subject-matter jurisdiction.” SHLD, LLC v. Hall,
   15   No. 15 CIV. 6225 LLS, 2015 WL 5772261, at *2 (S.D.N.Y. Sept. 29, 2015).47
   16   Moreover, 210 Brands’ argument would require that the Court overlook the
   17   allegations in 210 Brands’ own Complaint, which avers that Pentland and
   18   Canterbury are English corporations. See, e.g., Hakopian v. Mukasey, 551 F.3d
   19   843, 846 (9th Cir. 2008) (allegations in complaint “are considered judicial
  20    admissions”).
   21         210 Brands also asserts that remand is warranted “even if Pentland is a
   22   corporation.”48 210 Brands’ argument appears to be based upon the contention
   23
  24
        44
             Id. ¶ 15.
   25   45
             Motion to Remand 8:13-10:12.
   26   46
             Id. at 9:13-15.
        47
   27        See also Def. Pentland Group Limited’s Opp’n to Motion to Remand
        [ECF No. 28] at 6:7-24.
   28   48
             Motion to Remand 11:7.

                                               -8-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 9 of 15 Page ID #:609




    1   that Pentland or Canterbury have locations in California.49 Regardless of
    2   whether this is true, a presence in California does not mean that Pentland is a
    3   citizen of the state for diversity purposes. “[A] corporation shall be deemed to
    4   be a citizen of every State and foreign state by which it has been incorporated
    5   and of the State or foreign state where it has its principal place of business . . . .”
    6   28 U.S.C. § 1332. “[T]he phrase ‘principal place of business’ refers to the place
    7   where the corporation’s high level officers direct, control, and coordinate the
    8   corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). Again,
    9   210 Brands’ own Complaint avers that Pentland and Canterbury are English
   10   corporations with their respective principal places of business in London.
   11   210 Brands’ reference to a Pentland office in California does not indicate that
   12   Pentland’s principal place of business is in California,50 nor does it overcome the
   13   judicial admissions in the Complaint.
   14         Accordingly, based upon the allegations in the pleadings, as well as case
   15   law regarding the treatment of UK limited companies for diversity purposes, the
   16   Notice of Removal adequately pleads diversity jurisdiction, and the Motion to
   17   Remand is DENIED.
   18   B.    Motion to Dismiss
   19         1.     Insufficient Service of Process
  20          A party may assert insufficient process and insufficient service of process
   21   by motion. Fed. R. Civ. P. 12(b)(4)-(5). “Once service is challenged, plaintiffs
   22   bear the burden of establishing that service was valid under Rule 4.” Brockmeyer
   23   v. May, 383 F.3d 798, 801 (9th Cir. 2004). “‘The plaintiff may not rest on the
  24    allegations in the complaint or on conclusory statements, but must meet the
   25   defendant’s challenge with affidavits or other proof showing that proper service
   26
   27   49
              Id. at 11:18-24.
   28   50
              See id.

                                                  -9-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 10 of 15 Page ID #:610




    1   was made.’” Pacesetter Consulting LLC v. Kapreilian,
    2   No. CV-19-00388-PHX-DWL, 2020 WL 4365898, at *3 (D. Ariz. July 30, 2020)
    3   (quoting 1 S. Gensler, FEDERAL RULES OF CIVIL PROCEDURE, RULES AND
    4   COMMENTARY, RULE 12 at 315).
    5         “Under California law, a summons must substantially comply with the
    6   statutory requirements in order for service of it to constitute effective service.”
    7   Matthews Metals Prod., Inc. v. RBM Precision Metal Prod., Inc., 186 F.R.D. 581,
    8   582 (N.D. Cal. 1999). “A summons is the process by which a court acquires
    9   personal jurisdiction over a defendant in a civil action.” MJS Enterprises, Inc. v.
   10   Superior Court, 153 Cal. App. 3d 555, 557 (1984). “Service of a substantially
   11   defective summons does not confer jurisdiction over a party.” Greene v. Mun.
   12   Court, 51 Cal. App. 3d 446, 451 (1975). For example, service was inadequate
   13   when a plaintiff used an approved summons form but failed to give notice to the
   14   defendant that he was being served personally rather than on behalf of a
   15   corporate defendant. Matthews Metals Prod., Inc. v. RBM Precision Metal Prod.,
   16   Inc., 186 F.R.D. 581, 582 (N.D. Cal. 1999). Further, under California law,
   17   “[k]nowledge by a defendant of an action will not satisfy the requirement of
   18   adequate service of a summons and complaint.” Cty. of San Diego v. Gorham,
   19   186 Cal. App. 4th 1215, 1226 (2010) (citations omitted); see also Kappel v.
   20   Bartlett, 200 Cal. App. 3d 1457, 1466–67 (1988) (notice requirement not satisfied
   21   by actual knowledge “without notification conforming to the statutory
   22   requirements”).
   23         Here, the summons stated that Pentland’s alleged agent, Robert Dundon,
   24   was served on “behalf of 210 Brands.”51 That is not correct. Mr. Dundon was
   25   served on behalf of Defendants in this case, as a vice president for non-party
   26   Pentland USA, which 210 Brands claims is a “manager” of Defendant Pentland
   27
        51
              See Decl. of Robert Dundon in Supp. of Motion to Dismiss (the “Dundon
   28   Decl.”) [ECF No. 12-1], Ex. A [ECF No. 12-2].

                                                -10-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 11 of 15 Page ID #:611




    1   for service of process purposes.52 Accordingly, the error is compounded by the
    2   fact that Mr. Dundon worked for Pentland USA, which is not a defendant in this
    3   case. Rather, as discussed above, Mr. Dundon was served on behalf of Pentland
    4   (or perhaps Pentland USA), under the theory that Pentland USA was a “general
    5   manager” for Pentland Group and/or Canterbury of New Zealand. Mr. Dundon
    6   further declared the following: “Further, I could not tell from the face of the
    7   Summons which of these two English companies was the intended recipient as
    8   the document specifically states that I was being served ‘on behalf of’
    9   210 Brands, the plaintiff.’”53 The corrected proof of service that 210 Brands
   10   filed on December 15, 2020, does not correct the error in the summons.54
   11           Under these circumstances, the Court finds that service of process was
   12   insufficient. The Court would grant leave for 210 Brands to serve Pentland
   13   properly, but such leave would be moot because the Court also dismisses
   14   210 Brands’ claims against Pentland on the grounds of forum non conveniens, as
   15   discussed below.
   16           2.    Forum Non Conveniens
   17           Under the doctrine of forum non conveniens, “a federal district court may
   18   dismiss an action on the ground that a court abroad is the more appropriate and
   19   convenient forum for adjudicating the controversy.” Sinochem Int’l Co. v.
   20   Malaysia Int’l Shipping Corp., 549 U.S. 422, 425 (2007). “To prevail on a
   21   motion to dismiss based upon forum non conveniens, a defendant bears the burden
   22   of demonstrating an adequate alternative forum, and that the balance of private
   23   and public interest factors favors dismissal.” Carijano v. Occidental Petroleum
   24   Corp., 643 F.3d 1216, 1224 (9th Cir. 2011). “Ordinarily, a plaintiff’s choice of
   25
        52
                See Pl.’s Response in Opp’n to Motion to Dismiss [ECF No. 21] at 5:20-
   26   7:14.
        53
   27         Dundon Decl. ¶ 8.
        54
              Notice of Filing Proof of Corrected Service of Summons, Ex. B [ECF
   28   No. 46-2].

                                                -11-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 12 of 15 Page ID #:612




    1   forum will not be disturbed unless the ‘private interest’ and the ‘public interest’
    2   factors strongly favor trial in a foreign country.” Lueck v. Sundstrand Corp., 236
    3   F.3d 1137, 1145 (9th Cir. 2001). “The calculus changes, however, when the
    4   parties’ contract contains a valid forum-selection clause, which ‘represents the
    5   parties’ agreement as to the most proper forum.’” Atl. Marine Const. Co. v.
    6   U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 63 (2013) (quoting Stewart
    7   Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988)).
    8                a.     Adequate Alternative Forum
    9         “An alternative forum ordinarily exists when defendants are amenable to
   10   service of process in the foreign forum.” Dole Food Co. v. Watts, 303 F.3d 1104,
   11   1118 (9th Cir. 2002). Here, 210 Brands entered into the Renewed License
   12   Agreement, which provides that “[t]he parties irrevocably submit to the
   13   exclusive jurisdiction of the courts of England.” 55 Accordingly, if the forum
   14   selection clause is valid, the courts of England are an adequate alternative forum.
   15                b.     Private Interest Factors
   16         The following factors are used to evaluate whether private interests weigh
   17   in favor of dismissal under the forum non conveniens doctrine:
   18         (1) the residence of the parties and the witnesses; (2) the forum’s
   19         convenience to the litigants; (3) access to physical evidence and
   20         other sources of proof; (4) whether unwilling witnesses can be
   21         compelled to testify; (5) the cost of bringing witnesses to trial; (6) the
   22         enforceability of the judgment; and (7) all other practical problems
   23         that make trial of a case easy, expeditious and inexpensive.
   24   Bos. Telecommunications Grp., Inc. v. Wood, 588 F.3d 1201, 1206–07 (9th Cir.
   25   2009) (quoting Lueck, 236 F.3d at 1145).
   26
   27
   28   55
              Compl., Ex. A (License Agreement) at ¶ 34.1.

                                                -12-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 13 of 15 Page ID #:613




    1         The private interest factors weigh in favor of dismissal. As discussed
    2   above, both defendants are English companies with principal places of business
    3   in London, England. 210 Brands knowingly engaged in ongoing business
    4   dealings with these foreign companies and expressly agreed to submit to the
    5   jurisdiction of the courts in London, England. In addition, the Complaint
    6   discusses numerous interactions with various Pentland executives who are
    7   presumably based in England.56 Accordingly, the location of these witnesses
    8   weighs in favor of this case being heard in England.
    9                c.     Public Interest Factors
   10         The following factors are used to weigh whether the public interest
   11   counsels in favor of dismissal on forum non conveniens grounds: “(1) the local
   12   interest in the lawsuit, (2) the court’s familiarity with the governing law, (3) the
   13   burden on local courts and juries, (4) congestion in the court, and (5) the costs of
   14   resolving a dispute unrelated to a particular forum.” Tuazon v. R.J. Reynolds
   15   Tobacco Co., 433 F.3d 1163, 1181 (9th Cir. 2006). The most significant public
   16   interest factor here is that the License Agreement provides that “[t]he
   17   formation, construction, validity and performance of this Agreement shall be
   18   governed in accordance with the laws of England.”57 The courts of England are
   19   better suited to apply English law. See, e.g., Pollux Holding Ltd. v. Chase
   20   Manhattan Bank, 329 F.3d 64, 76 (2d Cir. 2003) (choice of law considerations
   21   weighed in favor of dismissal on forum non conveniens grounds).
   22                d.     Validity of Forum Selection Clause
   23         If the forum selection clause is valid, the public and private factors
   24   strongly counsel in favor of dismissal on forum non conveniens grounds. Under
   25   California law, however, “[a] provision in a franchise agreement restricting
   26
   27   56
              See id. ¶¶ 25-37.
   28   57
              Id., Ex. A (License Agreement) at ¶ 34.1.

                                                -13-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 14 of 15 Page ID #:614




    1   venue to a forum outside this state is void with respect to any claim arising under
    2   or relating to a franchise agreement involving a franchise business operating
    3   within this state.” Cal. Bus. & Prof. Code § 20040.5. 210 Brands argues that it
    4   was a franchisee and that the forum selection clause therefore does not apply.58
    5   Pentland, in turn, argues that it was not a party to the License Agreement and,
    6   therefore, that “the franchise laws do not apply to the alleged relationship
    7   between Plaintiff and [Pentland] as no contract or other agreement between
    8   Plaintiff and [Pentland] has been pled.”59 The License Agreement is between
    9   Canterbury of New Zealand Limited and 210 Brands.60 210 Brands argues that
   10   Pentland is liable under a theory of alter ego liability,61 but it has not shown that
   11   “there be such unity of interest and ownership that the separate personalities of
   12   the corporation and the individual no longer exist.” Automotriz Del Golfo De
   13   California S. A. De C. V. v. Resnick, 47 Cal. 2d 792, 796, 306 P.2d 1, 3 (1957).
   14   Moreover, the selection of English law and the location of witnesses still
   15   counsels in favor of dismissal of this action with respect to Pentland on the
   16   grounds of forum non conveniens.
   17         “A district court . . . may dispose of an action by a forum non conveniens
   18   dismissal, bypassing questions of subject-matter and personal jurisdiction, when
   19   considerations of convenience, fairness, and judicial economy so warrant.”
   20   Sinochem, 549 U.S. at 432. For the reasons stated above, the Court finds that
   21   dismissal is warranted on the grounds of forum non conveniens; the Court does
   22   not reach the remaining issues raised in the Motion to Dismiss.
   23
   24
   25   58
             See Pl.’s Resp. in Opp’n to Motion to Dismiss (the “Opp’n to Motion to
   26   Dismiss”) [ECF No. 21] 14:1-21.
        59
             Reply Br. in Supp. of Motion to Dismiss [ECF No. 29] 8:26-28.
   27   60
             Compl., Ex. A (License Agreement).
   28   61
             Opp’n to Motion to Dismiss 14:1-21.

                                                 -14-
Case 2:20-cv-06853-JWH-AS Document 48 Filed 12/29/20 Page 15 of 15 Page ID #:615




    1                                 IV. CONCLUSION
    2          For the foregoing reasons, the Court ORDERS as follows:
    3          1.     The Motion of Plaintiff 210 Brands Incorporated to Remand this
    4   action to state court is DENIED.
    5          2.     The Motion of Defendant Pentland Group Limited to Dismiss for
    6   Insufficient Process is GRANTED.
    7          3.     The Motion of Defendant Pentland Group Limited to Dismiss on
    8   the grounds of forum non conveniens is GRANTED. Accordingly, 210 Brands’
    9   claims for relief against Pentland are DISMISSED without prejudice.
   10          4.     The Court makes no ruling regarding 210 Brands’ claims for relief
   11   against Defendant Canterbury of New Zealand Limited, which has not appeared
   12   in this action.
   13          IT IS SO ORDERED.
   14
   15   Dated: December 29, 2020
                                               John W. Holcomb
   16                                          UNITED STATES DISTRICT JUDGE
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -15-
